 


114 HR 2512 IH: Furloughed Federal Employee Double Dip Elimination Act
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2512 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2015 
Mr. Brady of Texas introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend title 5, United States Code, to make clear that Federal employees who receive back pay for a period during which they are furloughed due to a lapse in appropriations may not also receive unemployment compensation for the same period. 
 
 
1.Short titleThis Act may be cited as the Furloughed Federal Employee Double Dip Elimination Act. 2.Clarification (a)In generalSection 8508 of title 5, United States Code, is amended—
(1)by inserting (a) before the first sentence; and (2)by adding at the end the following:

(b)The rules and regulations shall include provisions to ensure that, in the case of a Federal employee who receives back pay for a period during which such employee was furloughed due to a lapse in appropriations— (1)such back pay shall be treated in the same way as Federal wages attributable to such employee; and
(2)the period to which such back pay relates shall be treated in the same way as a period of Federal service attributable to such employee.. (b)Effective dateThe amendment made by subsection (a) shall be effective as of the date of the enactment of this Act. 
 
